                 Case 2:19-cv-01067-RSM Document 19 Filed 05/15/20 Page 1 of 4



 1

 2                                                    THE HONORABLE RICARDO S. MARTINEZ

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9 MARIE-ANNE HARKNESS,                                 No. 2:19-cv-01067 RSM

10                           Plaintiff,                 STIPULATED MOTION AND ORDER
                                                        FOR WITHDRAWAL AND
11            vs.                                       SUBSTITUTION OF COUNSEL

12 SAFEWAY, INC., “JOHN DOE” and “JANE
   DOE” and their marital community, ROES I-X;
13 BLACK AND WHITE I-V,

14                           Defendants.

15

16             Pursuant to LCR 83.2(b)(1), all parties stipulate and agree that the law firm of Turner

17 Kugler Law, PLLC, may withdraw as counsel for defendant Safeway, Inc. in this action, and that

18 the law firm of Forsberg & Umlauf, P.S., through attorneys Kimberly A. Reppart and Alexandra

19 E. Ormsby, should be substituted in as counsel to defendant Safeway, Inc.

20 //

21 //

22 //

23

                                                                         FORSBERG & UMLAUF, P.S.
      STIPULATED MOTION AND ORDER FOR WITHDRAWAL AND                             ATTORNEYS AT LAW
      SUBSTITUTION OF COUNSEL – PAGE 1                                     901 FIFTH AVENUE  SUITE 1400
      CAUSE NO. 2:19-cv-01067                                              SEATTLE, WASHINGTON 98164
                                                                          (206) 689-8500  (206) 689-8501 FAX
     2650636 / 3510.0469
                 Case 2:19-cv-01067-RSM Document 19 Filed 05/15/20 Page 2 of 4



 1 Dated this 12th day of May, 2020.

 2 Substituting Counsel for Defendant Safeway, Inc.:

 3 FORSBERG & UMLAUF, P.S.

 4

 5

 6 Kimberly A. Reppart, WSBA #30643
   Alexandra E. Ormsby, WSBA #52677
 7 Attorneys for Defendant Safeway Inc.

 8
     Withdrawing Counsel for Safeway, Inc.:
 9
     TURNER KUGLER LAW, PLLC
10
      s/ John T. Kugler
11 John T. Kugler, WSBA #19960

12
     Counsel for Plaintiff:
13
     ROBERT D. BOHM, P.L.L.C
14
      s/ Robert D. Bohm
15 Robert D. Bohm, WSBA #42703
   Attorney for Plaintiff
16

17 RIDGELINE LAW GROUP

18    s/ Jesse Froehling
   Jesse Froehling, WSBA #47881
19 Attorneys for Plaintiff

20
     //
21
     //
22
     //
23

                                                              FORSBERG & UMLAUF, P.S.
      STIPULATED MOTION AND ORDER FOR WITHDRAWAL AND                  ATTORNEYS AT LAW
      SUBSTITUTION OF COUNSEL – PAGE 2                          901 FIFTH AVENUE  SUITE 1400
      CAUSE NO. 2:19-cv-01067                                   SEATTLE, WASHINGTON 98164
                                                               (206) 689-8500  (206) 689-8501 FAX
     2650636 / 3510.0469
                 Case 2:19-cv-01067-RSM Document 19 Filed 05/15/20 Page 3 of 4



 1                                          PROPOSED ORDER

 2             It is ORDERED, ADJUDGED, and DECREED that the foregoing Motion in the above-

 3 captioned case be GRANTED. Kugler Law, PLLC, may withdraw as counsel for defendant

 4 Safeway, Inc., and shall be substituted by the law firm of Forsberg & Umlauf, P.S., through

 5 attorneys Kimberly A. Reppart and Alexandra E. Ormsby.

 6             ORDERED on this 15th day of May, 2020.

 7

 8

 9                                              A
                                                RICARDO S. MARTINEZ
10                                              CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                  FORSBERG & UMLAUF, P.S.
      STIPULATED MOTION AND ORDER FOR WITHDRAWAL AND                      ATTORNEYS AT LAW
      SUBSTITUTION OF COUNSEL – PAGE 3                              901 FIFTH AVENUE  SUITE 1400
      CAUSE NO. 2:19-cv-01067                                       SEATTLE, WASHINGTON 98164
                                                                   (206) 689-8500  (206) 689-8501 FAX
     2650636 / 3510.0469
                 Case 2:19-cv-01067-RSM Document 19 Filed 05/15/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2             The undersigned certifies under the penalty of perjury under the laws of the State of

 3 Washington that I am now and at all times herein mentioned, a citizen of the United States, a

 4 resident of the State of Washington, over the age of eighteen years, not a party to or interested in

 5 the above-entitled action, and competent to be a witness herein.

 6             On the date given below I caused to be served the foregoing STIPULATED MOTION

 7 AND ORDER FOR SUBSTITUTION OF COUNSEL on the following individuals in the

 8 manner indicated:

 9
      Mr. John T. Kugler                               Mr. Robert D. Bohm
10    Turner Kugler Law, PLLC                          Robert D. Bohm, PLLC
      65232 California Avenue SW, #454                 P.O. Box 25536
11    Seattle, WA 98136                                Federal Way, WA 98093
      (X) Via ECF                                      (X) Via ECF
12
      Mr. Jesse Froehling
13    Ridgeline Law Group, PLLC
      2367 Tacoma Ave. S.
14    Tacoma, WA 98402
      (X) Via ECF
15
               SIGNED this 12th day of May, 2020, at Seattle, Washington.
16

17
                                                    s/ Lynda T. Ha
18                                                Lynda T. Ha

19

20

21

22

23

                                                                        FORSBERG & UMLAUF, P.S.
      STIPULATED MOTION AND ORDER FOR WITHDRAWAL AND                               ATTORNEYS AT LAW
      SUBSTITUTION OF COUNSEL – PAGE 4                                       901 FIFTH AVENUE  SUITE 1400
      CAUSE NO. 2:19-cv-01067                                                SEATTLE, WASHINGTON 98164
                                                                            (206) 689-8500  (206) 689-8501 FAX
     2650636 / 3510.0469
